Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 3, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  155352                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
                                                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                SC: 155352
                                                                   COA: 323059
                                                                   Wayne CC: 14-001678-FC
  TIMOTHY FITZGERALD TENNILLE,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the December 29, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 3, 2018
           a0625
                                                                              Clerk